Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.

Response to Arguments
Applicant’s arguments, filed on June 15, 2022, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of May et al. US 20170024713 and Dill et al. US. Pat. No.: 9,996,835.

The Terminal Disclaimer filed on March 24, 2022 has been disapproved on 03/24/2022 review correspondence.  No subsequent Terminal Disclaimer has been filed. Therefore, the following non-statutory double patenting rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of U.S. Patent No.: 10,783,234. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations features of claims 1, 8 and 15 of current application is generic to their corresponding limitations of claims 1, 9 and 17 respectively of U.S. Patent No.: 10,783,234 (See limitations mapping in the following Table). 

Current Application No: 16/991,259
Conflicting US: 10,783,234
1. A server comprising: a communication module; a memory; a processor coupled to the memory and the communication module, wherein the processor is configured to: receive, via the communication module from a tokenization service provider (TSP) representing a first code derived by the TSP from decrypting a security token previously provisioned in a computing device, wherein the security token was received at a terminal from the computing device and transmitted to the TSP; obtain, based on the received first code, a device identifier of the computing device and an identifier of an account; determine that the computing device comprises a wearable device associated with an activated status in a device database indicating that the wearable device is in active use; verify that the account is enabled for an operation initiated using the computing device; and transmit, via the communication module, an authorization message to the terminal, the authorization message authorizing the operation.
1. A server comprising: a communication module; a memory; a processor coupled to the memory and the communication module, wherein the processor is configured to: receive, via the communication module, a signal representing an indication that a wearable device is in active use; in response to receiving the signal, update a device database to associate a first status with the wearable device; receive, via the communication module, a signal from a tokenization service provider (TSP) representing a first code derived by the TSP from decrypting a security token previously provisioned in the wearable device, wherein the security token was received at a terminal from the wearable device and transmitted to the TSP; obtain, based on the received signal representing the first code, a device identifier of the wearable device and an identifier of an account; query the device database to verify that the wearable device is associated with the first status; verify that the account is enabled for an operation initiated using the wearable device; and transmit, via the communication module, an authorization message to the terminal, the authorization message authorizing the operation.
8. A method for authorizing an operation initiated using a computing device, the method comprising: receiving, from a tokenization service provider (TSP) a first code derived by the TSP from decrypting a security token previously provisioned in the computing device, wherein the security token was received at a terminal from the computing device and transmitted to the TSP; obtaining, based on the received first code, a device identifier of the computing device and an identifier of an account; determine that the computing device comprises a wearable device associated with an activated status in a device database indicating that the wearable device is in active use; verifying that the account is enabled for an operation initiated using the computing device; and transmitting an authorization message to the terminal, the authorization message authorizing the operation.
9. A method for authenticating a wearable device, the method comprising: receiving a signal representing an indication that the wearable device is in active use; in response to receiving the signal, updating a device database to associate a first status with the wearable device; receiving, from a tokenization service provider (TSP), a signal representing a first code derived by the TSP from decrypting a security token previously provisioned in the wearable device, wherein the security token was received at a terminal from the wearable device and transmitted to the TSP; obtaining, based on the received signal representing the first code, a device identifier of the wearable device and an identifier of an account; querying the device database to verify that the wearable device is associated with the first status; verifying that the account is enabled for an operation initiated using the wearable device; and transmitting an authorization message to the terminal, the authorization message authorizing the operation.
15. A token registration system comprising: a communication module; memory; a processor coupled to the memory and the communication module, wherein the processor is configured to: transmit a request, to a tokenization service provider (TSP), to generate a security token to be provisioned in a computing device, the security token being associated with a primary account number (PAN) that is initialized to a default value the initialized value is common to a plurality of inactive computing devices indicative of a non-active token state; after the security token has been provisioned on the computing device, receive a request, from a first electronic device that is different from the computing device, to associate the security token with an authorized account, the request identifying a first PAN associated with the authorized account; and in response to receiving the request, transmit a request, to the TSP, to update the PAN associated with the security token from the default value to the first PAN.
17. A token registration system comprising: a communication module; memory; a processor coupled to the memory and the communication module, wherein the processor is configured to: transmit a request, to a tokenization service provider (TSP), to: generate a security token to be provisioned in a wearable device; and set a primary account number (PAN) associated with the security token to a default value, the default value being associated with a de-authorized account, the de-authorized account configured to prevent performance of a database operation; after the security token has been provisioned on the wearable device, receive a request, from a first electronic device that is different from the wearable device, to associate the security token with an authorized account, the request identifying a first PAN associated with the authorized account; and in response to receiving the request, transmit a request, to the TSP, to update the PAN associated with the security token from the default value to the first PAN.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over HUGOT US 20170032369 A1 in view of KIM et al. (Hereinafter referred to as KIM, US 20170068953 A1) in further view of May et al. (Hereinafter referred to as May, US 20170024713).

As per claim 1:
HUGOT discloses a server comprising:
a communication module; a memory; a processor coupled to the memory and the communication module ([0042]: a back-end system 100 side, a payment network 102, a first remote server 110 and a second remote server 104), wherein the processor is configured to:
receive, via the communication module from a tokenization service provider (TSP), a first code derived by the TSP from a security token provisioned in a computing device, wherein the security token was received at a terminal from the computing device and transmitted to the TSP ([0016-0017]: To give approval for the requested transaction authorization, the device user may have to enter user authentication data, like a Personal Identity Number (or PIN), user biometric prints, user credentials, a user name and/or a password. Only when the user approves the requested transaction authorization, the device or another device, like e.g. a user terminal, generates and sends a transaction cryptogram to the first server along with a request for authorizing the transaction and data relating to the user account information piece(s), like e.g. a Primary Account Number (or PAN) or a Dynamic Primary Account Number (or DPAN), as a so-termed “tokenized” PAN. The first server verifies whether the transaction cryptogram is or is not valid. Only if the transaction cryptogram is valid, the first server retrieves, based on the data relating to the user account information piece(s), the user account information piece(s), like e.g. a PAN. The first server may be a Token Service Provider (or TSP) type server; [0020-0023]: Applicable for a transaction using a magnetic stripe card, as a first device, and a terminal, like e.g. a mobile (tele)phone or a Personal Computer (or PC), or a Secure Element (or SE), as a second device used for getting a user approval. The device is configured to receive from a first server a second message including a request for getting a user approval relating to a requested transaction authorization. The device is configured to request a user whether the device user does or does not approve a requested transaction authorization. The device is configured to send, only if the device user approves the requested transaction authorization, to the first server a third message including a request for authorizing the transaction. The device may be a (user) terminal, an embedded chip or a smart card, as an SE);
obtain, based on the first code, a device identifier of the computing device and an identifier of an account ([0150-0152]: The first terminal 14 sends to the payment network 102 a message 24 that includes a request for authorizing a transaction accompanied with the user account information pieces further accompanied with transaction data, a transaction amount, entered through the first terminal MMI; The transaction authorization request is preferably accompanied with one or several pieces of transaction information, like e.g. at least a transaction amount, a transaction currency and/or other transaction data, that is entered through the first terminal MMI by a merchant. The first server 110 retrieves an IMSI, as an identifier relating to the SE 18, as a registered user device to be used for involving the user 11, based on the received piece(s) of user account information);
verify that the account is enabled for an operation initiated using the computing device ([0094]: user authentication data to be successfully verified by or through the SE 18, or a transaction cryptogram to be validated by the first server 110; [0119]: The first server 110  Token Service Provider (or TSP) is able to send to an identified (or registered) device a message that includes a request for getting a user approval relating to a requested transaction authorization; transaction information to be used for generating, at the device side, data, like e.g. an OK ARQC, to be verified at the first server 110 side, and more exactly by a security data verifier 114); and
transmit, via the communication module, an authorization message to the terminal, the authorization message authorizing the operation ([0128-0129]: The first server 110 is configured to send to a second server 104, as an intermediary transaction authorization verifier, a message that includes a request for authorizing a transaction and the (retrieved) piece(s) of user account information. Alternately, instead of passing through the second server 104, the first server 110 is configured to send, through the payment channel, to the first terminal a transaction authorization (or a transaction refusal), when the transaction is financially authorized; [0143]: The second server 104 is able to send to the first server 110, as a response to a received authorization request, either an authorization or a refusal for performing a corresponding transaction).

HUGOT does not explicitly disclose the security token is a decrypted security token and the token is previously provisioned in the computing device. KIM, in analogous art however, discloses the security token is a decrypted security token and the token is previously provisioned in the computing device ([0224]: The verification information may contain at least one of a PAN, a token, and a key. For example, the token is digital data replacing a user's credit card. When a corresponding credit card is registered, the token may be received from a server of the credit card company; [0301]: When the electronic device makes a payment, the payment relay module 1841 is capable of obtaining a token which is decrypted from the encrypted token by the payment module. When a key or token capable of generating the token cryptogram is stored in the TEE, the electronic device is capable of storing the key or token which is encrypted using the key of the TEE; [0327]: The token service provider 730 has keys which form a pair with the key described above. The token service provider 730 is capable of decrypting the encrypted token cryptogram using the keys forming a pair; [0642]: The token service provider 730 (shown in FIG. 7) is capable of owning a key pairing with the key. The token service provider 730 is capable of decrypting the encrypted token cryptogram by the pair of keys). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the tokenization service provider disclosed by HUGOT to include the security token is a decrypted security token previously and the token is provisioned in the computing device. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide a method of creating and transmitting payment information with a relatively high security level, using time information, in order to provide a mobile payment service using mobile electronic device as suggested by KIM (0006).
HUGOT and KIM do not explicitly disclose a wearable device associated with an activated status in a device database indicating that the wearable device is in active use. May, in analogous art however disclose a wearable device associated with an activated status in a device database indicating that the wearable device is in active use ([0028] The wearable device 104 is associated with the payment account of the user 105 and used for user authentication and/or payment transaction. The wearable device 104 communicates and/or interacts with the merchant's device 140 at the point-of-sale to initiate and process payment transactions. [0041-0044] Wearable device 104 may be worn by an event attendee and serve to authenticate the event attendee. The wearable device may include a sensor configured to detect whether the wearable device is currently being worn by the user.  The wearable device may be a wrist band type device configured to provide be worn on the user's wrist. [0050-0051] Use restrictions may be designated for the wearable device 104 based on the event administration and user account. For example, an event attendee may be registered to attend only a certain portion of the event. As such, the wearable device 104 may allow the event attendee to access only the registered portions of the event. In another example, the wearable device 104 may be activated for only a certain date, time, and location, such as the date, time, and place of the event (indicating wearable device is associated with an activated status). As such, the wearable device 104 may be deactivated outside the designated location or outside of the designated date and time. This may provide additional security to the wearable device 104 to prevent unauthorized use of the wearable device 104 outside of the event.  The wearable device 104 may be restricted for use with certain type of merchants or vendors (indicating wearable device is associated with an activated status)).
May continues to disclose ([0055-0060] A confirmation that the event attendee is now enrolled for making payments using an event wrist band, e.g., wearable device, that the event attendee may pick up the wrist band at the event, and that the event attendee may use the wrist band to make purchases at the event…. The merchant is registered for the event and ready to receive payments through a POS at the event from event attendees' wearable devices, e.g., wrist bands. The event administration portal implements wristband management (wearable device management). For example, the event organizer may use event administration portal 304 to look up, activate new wrist bands, or deactivate lost or stolen wrist bands (indicating wearable device is associated with an activated status). The payment application may check the masked track data for specific fictional IIN number to determine whether the wristband is a valid wrist band (indicating wearable device is associated with an activated status). The payment application then may extract an unique identifier from the track 2 discretionary data, such as a wristband ID. The wristband ID is sent to the Events Platforms API at the payment provider server 170 to be authenticated against event attendees at the event along with location ID of the vendor. [0063; 0067-0068] Using a wearable device for event related transactions, the event attendee/merchant grants permission, the system may access and obtain account information from the payment account for use with the event, the account information may be stored at the event database 310 with the Event Platform308 to be used for event related transactions (indicating wearable device is associated with an activated status). At step 404, the event attendee arrives at the event and picks up a wrist band (wearable device) from the event organizer. The wrist band is associated with the event attendee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the computing device disclosed by HUGOT and KIM to include a wearable device associated with an activated status in a device database indicating that the wearable device is in active use. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to use wearable presence to maintain account authentication and enable transaction via wearable devices. Further May suggests [0018, 0025] use of wearable devices, such as wrist bands, mobile devices, cards, name tags, or the like for facilitating various transactions at events.

As per claim 2:
HUGOT discloses wherein the obtaining comprises receiving, from the TSP, a primary account number (PAN) derived from the security token ([0017]: The device or another device, like e.g. a user terminal, generates and sends a transaction cryptogram to the first server along with a request for authorizing the transaction and data relating to the user account information piece(s), like e.g. a Primary Account Number (or PAN) or a Dynamic Primary Account Number (or DPAN), as a so-termed “tokenized” PAN.)

As per claim 3:
HUGOT discloses wherein verifying that the account is enabled for the operation initiated using the computing device comprises checking that the security token provisioned in the computing device is associated with a PAN corresponding to the account ([0017]: The device or another device, like e.g. a user terminal, generates and sends a transaction cryptogram to the first server along with a request for authorizing the transaction and data relating to the user account information piece(s), like e.g. a Primary Account Number (or PAN) or a Dynamic Primary Account Number (or DPAN), as a so-termed “tokenized” PAN.); [0099]:  Alternatively, instead of storing securely the invention application within the SE 18, the phone 16 stores the invention application that uses preferably a tokenization mechanism by using e.g. a DPAN, as a so-termed “tokenized PAN”, instead of a PAN, to identify a (bank) user account).

As per claim 4:
KIM discloses wherein the processor is configured to:
determine that the computing device is in active use ([0192]: When receiving an active signal from the POS 1101, the electronic device 910 generates an NFC signal and transmits first payment information via the NFC signal);
wherein determining that the computing device is in active use, comprise querying the device database to verify that the computing device is associated with the activated status ([0285]: The user logs in via the payment application, determines whether the state of a card is active or inactive, based on the account, and enables the account management module 1831 to transmit the determined card state to the payment server 710; [0295]: In a state where the electronic device stores one of the two tokens issued from the same card (a single card) therein and the other token in the accessory or the wearable device, when a payment module in one of the devices is activated, a payment module in the other device is inactivated. For example, in a state where one of the two tokens issued from the same Visa® card (a single Visa® card) is stored in an electronic device and the other token is stored in the accessory or the wearable device, when the wearable device makes a payment, the payment module in the electronic device may be inactivated. Alternatively, when the electronic device makes a payment, the payment module in the wearable device may be inactivated; [0304; 0307]).

As per claim 5:
KIM discloses wherein the processor is further configured to:
receive an indication that the computing device is not in active use ([0192]: When receiving an active signal from the POS 1101, the electronic device 910 generates an NFC signal and transmits first payment information via the NFC signal; [0285]: The user logs in via the payment application, determines whether the state of a card is active or inactive, based on the account, and enables the account management module 1831 to transmit the determined card state to the payment server 710); and
update the device database to associate a second status with the computing device ([0295]: In a state where the electronic device stores one of the two tokens issued from the same card (a single card) therein and the other token in the accessory or the wearable device, when a payment module in one of the devices is activated, a payment module in the other device is inactivated. For example, in a state where one of the two tokens issued from the same Visa® card (a single Visa® card) is stored in an electronic device and the other token is stored in the accessory or the wearable device, when the wearable device makes a payment, the payment module in the electronic device may be inactivated. Alternatively, when the electronic device makes a payment, the payment module in the wearable device may be inactivated; [0304; 0307]).

As per claim 6:
HUGOT discloses wherein the processor is configured to determine that the computing device is enabled for use as a payment device and wherein the terminal is a point-of-sale (POS)  terminal and the operation is a transaction at the POS terminal ([103]:  The SE 18 (or the user 11 by using the phone MMI or a POS terminal MMI) is able to send one or several pieces of transaction information, like e.g. at least a transaction amount, a transaction currency and/or other transaction data, that may be used for generating at least the OK ARQC;  [0118]: The first server 110 plays a role of an intermediary entity between a POS type terminal, a client device(s) to be identified by the first server 110 and the second server 104 that manages financial data for each user account).

As per claim 7:
KIM discloses wherein the authorization message is transmitted to the terminal after verifying that the computing device is in active use and that the account is enabled for the operation initiated using the computing device ([0169]: The first server 110 sends, through the payment network 102, to the first terminal 14 either a transaction authorization or a transaction refusal, as a request response).

As per claim 8-14:
Claims 8-14 are directed to a method for authenticating a computing device, the method having substantially similar claimed features as recited in corresponding limitations of respective claims 1-7 and therefore, claims 8-14 are rejected with the same rationale given above to reject claims 1-7 respectively.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over HUGOT US 20170032369 A1 in view of Ho et al. (Hereinafter referred to as Ho, US 20160247144 A1) and further in view of Dill et al. (Hereinafter referred to as Dill, US. Pat. No.: 9,996,835).

As per claim 15:
HUGOT discloses a token registration system comprising:
a communication module; memory; a processor coupled to the memory and the communication module ([0042]: a back-end system 100 side, a payment network 102, a first remote server 110 and a second remote server 104), wherein the processor is configured to:
transmit a request, to a tokenization service provider (TSP), to generate a security token to be provisioned in a computing device, the security token being associated with a primary account number (PAN) that is initialized to a default value ([0016-0017]: To give approval for the requested transaction authorization, the device user may have to enter user authentication data, like a Personal Identity Number (or PIN), user biometric prints, user credentials, a user name and/or a password. Only when the user approves the requested transaction authorization, the device or another device, like e.g. a user terminal, generates and sends a transaction cryptogram to the first server along with a request for authorizing the transaction and data relating to the user account information piece(s), like e.g. a Primary Account Number (or PAN) or a Dynamic Primary Account Number (or DPAN), as a so-termed “tokenized” PAN. The first server verifies whether the transaction cryptogram is or is not valid. Only if the transaction cryptogram is valid, the first server retrieves, based on the data relating to the user account information piece(s), the user account information piece(s), like e.g. a PAN. The first server may be a Token Service Provider (or TSP) type server; [0020-0023]: Applicable for a transaction using a magnetic stripe card, as a first device, and a terminal, like e.g. a mobile (tele)phone or a Personal Computer (or PC), or a Secure Element (or SE), as a second device used for getting a user approval. The device is configured to receive from a first server a second message including a request for getting a user approval relating to a requested transaction authorization. The device is configured to request a user whether the device user does or does not approve a requested transaction authorization. The device is configured to send, only if the device user approves the requested transaction authorization, to the first server a third message including a request for authorizing the transaction. The device may be a (user) terminal, an embedded chip or a smart card, as an SE);
after the security token has been provisioned on the computing device, receive a request to associate the security token with an authorized account, the request identifying a first PAN associated with the authorized account ([0099]: The phone 16 stores the application that uses preferably a tokenization mechanism by using e.g. a DPAN, as a so-termed “tokenized PAN”, instead of a PAN, to identify a (bank) user account; [0111]: Each user account is identified by one or several pieces of user account information, like e.g. at least a PAN, a DPAN, as a “tokenized PAN”, a CVV, a CVC and/or an ED, that are associated with one or several identifiers relating to a device, like e.g. a Mobile Station International Subscriber Directory Number (or MSISDN), an International Mobile station Equipment Identity (or IMEI), an Internet Protocol (or IP) address and/or an International Mobile Subscriber Identity (or IMSI); and
in response to receiving the request, transmit a request, to the TSP, to update the PAN associated with the security token from the default value to the first PAN ([0116]: The first server 110, and more exactly a TSP server 112, is preferably able to carry out a “tokenization” of user account information, like e.g. to convert a PAN into a corresponding DPAN, as a tokenized PAN, and a “de-tokenization” of the user account information, like e.g. to convert a DPAN into a corresponding PAN, to retrieve one or several (original) user account information pieces; [0117]: The first server 110 is able to receive, through a payment network, as a payment (transaction) channel, from a first terminal, like e.g. the POS terminal 14, a message that includes a request for authorizing a transaction accompanied with one or several pieces of user account information, like e.g. at least a PAN and/or a DPAN).

HUGOT does not explicitly disclose the received request is from a first electronic device that is different from the computing device and the default value is indicative of a non-activated token state. Ho, in analogous art however, discloses the received request is from a first electronic device that is different from the computing device and the default value is indicative of a non-activated token state ([0364]: Referring to FIG. 24, the payment system may include an electronic device 2410 (for example, the electronic device 1801), a payment server 2420 (for example, the server 1806), a TSP 2430 (for example, the server 1806 or another server (not shown)), and a POS 2440 (for example, the electronic device 1802). A payment system may include at least one additional electrode device 2450 or 2460. The at least one additional electronic device may include a wearable device 2450 (for example, a smart watch) or an accessory 2460 (for example, a fob form device from LoopPay™), which is functionally (for example, communication) connectable to the electronic device 2410.  [0367-0368]: The token service provider 2430 may issue a token used during a payment process. The token may be a value for replacing a primary account number (PAN) that is card information. The token may be generated by using a bank identification number (BIN)..	The electronic device 2410, for example, may perform payment by using at least one of at least one another electronic device 2450 or 760 that is functionally connected based on short-range communication (for example, Bluetooth or Wi-Fi). The other electronic device 2450 may be a wearable device (for example, a smart watch) and in this case, the electronic device 2410 may deliver a token delivered from the token service provider 2430 to a wearable device.	[0400]: The account management module may manage the registration, addition, deletion, duplicate registration, use suspension, or use resume of a card by using the user's account or the electronic device identifier. Besides that, even when card information is imported/exported between an electronic device and a wearable device, the registration, addition, deletion, duplicate registration determination, use suspension, or use resume of a card may be managed based on the generated account or the electronic device identifier).
Ho further discloses ([0414-0415] The wearable device module may determine whether there is a wired/wireless connection between a wearable device (for example, a watch, a headset, a glasses, or ring) and an electronic device and based on this, provide a UI appropriate for a user.... When a wearable device is connected, the UI may output information relating to a card registration, deletion, or payment execution process. During the card registration, deletion, or payment execution process, the wearable device module may output whether a short-range based session with a wearable device is established, transmit/receive a user input value on the electronic device or the wearable device, and display a transmission/reception result. The user input may include a variety of card information necessary for payment and additional authentication information other than that (for example, PIN, user unique pattern related data, fingerprint recognition related data, and a touch input value of a wearable device's bezel unit or the display 1860). The electronic device may share one payment information with a wearable device or an accessory. For example, information on one Visa card may be stored in both the wearable device and the electronic device. The electronic device may store different card information, which are generated from one card information, in each of the wearable device and the accessory. For example, one of different tokens issued from one Visa card information may be stored in the electronic device and the other one may be stored in the wearable device. When one of different tokens issued from one card information is stored in the electronic device and the other one is stored in the accessory or the wearable device, as a payment module of one device is activated, a payment module of another device may be deactivated. For example, when one of different tokens issued from one Visa card information is stored in the electronic device and the other one is stored in the accessory or the wearable device, as payment is processed by the wearable device, the payment of the electronic device may be deactivated. Furthermore, when payment is processed by the electronic device, the payment of the wearable device may be deactivated. [0420] The payment relay module 2741 may transmit, to the payment server 2320 or 2420, as a general token and key management function, a message of an initial authority setting (for example, token provisioning), an additional issue (for example, token replenishment), suspension (for example, token suspension), resume (for example, token resume), and disposal (for example, token disposal)).
Ho further discloses ([0442-0443] The server may control a state of the payment module. For example, the server may activate, temporarily suspend, resume, or delete the payment module…..The payment module 2721 may store information relating to card information. For example, it may be at least one of token corresponding to the card information (for example, a PAN), a token reference ID, a part of a PAN, a PAN product ID, a token requestor ID, a token assurance level, token assurance data, an expiration period of a token, an encryption key, and a value (for example, one time password (OPT)) provided from the token service provider 2430. The token may be controlled by a state of the token service provider 2430. For example, the token may be activated, suspended, resumed, or deleted. The token may be static information basically corresponding to card information (for example, a PAN). [0456] When reset, a payment related module stored in an electronic device may notify it to the token service provider 2430 through the payment server 2420 in order for deactivation. When the network of the electronic device is deactivated, the notification operation may not be performed. In this case, after performing factory reset, an electronic device may access the payment server 2420 based on an account. The electronic device 2700 may determine a pre-registered card list through the payment server 2420 and deactivate a card module or a token of an electronic device pre-registered in the token service provider 2430. Furthermore, based on a card list of the payment server 2420, an electronic device may receive a payment module or a token by performing card registration again).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the tokenization service provider disclosed by HUGOT to include the received request is from a first electronic device that is different from the computing device and the default value is indicative of a non-activated token state. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide a security memory configuration to store payment information of a near field communication (NFC), payment information of a magnetic security transmit (MST), and fingerprint information, and a processor (or control module) configured to control a multiple payment operation of the NFC and the MST when fingerprint information obtained through fingerprint detection is valid. as suggested by Ho (0007).

HUGOT and Ho do not explicitly disclose the initialized value is common to a plurality of inactive computing devices. Dill, in analogous art however, discloses the received request is from a first electronic device that is different from the computing device and the default value is indicative of a non-activated token state([0105] Tokens in the token registry database 202A may include different token states that may determine whether a token may be used in a transaction as well as the actions necessary to allow a token to be used in a transaction. For example, token states may include active, inactive, suspended, on hold, deactivated, or any other indication of the availability for a token to be used in a transaction. [0108] the token requestor 204 may send requests for multiple actions including token issuance, token life-cycle management (e.g., activation, deactivation, account credential update, etc.), and token authentication. the token requestor 204 may send a token issuance request that includes account information (e.g., a PAN and any other account details) and a token requestor identifier. the token requestor 204 may provide a bulk token request file that includes a plurality of account identifiers (e.g., PANs) and a token requestor identifier. Generate and return a plurality of tokens, where each token is associated with an account identifier (e.g., PAN) from the bulk file request. Provide one or more token attributes with the request such as, for example, a frequency of use (e.g., single-use or multi-use), a type of token (e.g., payment or non-payment), a token expiration date and/or time, a number of requested tokens, a transaction life-cycle expiration date, etc. One or more of an MSISDN (Mobile Subscriber Integrated Services Digital Network-Number), an account nickname (e.g., an alias), a UUID (Universally Unique Identifier) associated with the account or consumer, an IMEI (International Mobile Station Equipment Identity), an IMSI (International Mobile Subscriber Identity), a mobile application identifier, a purchase amount. [0109] tokens that have expired or that have been deactivated for a period of time on a periodic basis. Token requestors may also create batch files of token requests (e.g., add, delete or deactivate) and send them to the network token system 202 on a periodic basis. [0132] tokenize PANs and manage existing tokens (create a token, deactivate a token, suspend a token, or resume a token. Perform a token inquiry, update an account identifier (e.g., PAN) expiration date, replace an account identifier (e.g., a PAN) associated with a token, or update card art or other information associated with a token (e.g., terms and conditions, etc.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the tokenization service provider disclosed by HUGOT to include the initialized value is common to a plurality of inactive computing devices. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide a token system that can support interoperability and can be accepted, processed and routed by the entities within the payment system as suggested by Dill (0011).

As per claim 16:
HUGOT discloses wherein the processor is further configured to receive and verify authentication data associated with the authorized account prior to transmitting the request to update the PAN associated with the security token ([0017]: According to another secure embodiment, only when the user approves the requested transaction authorization, the device or another device, like e.g. a user terminal, generates and sends a transaction cryptogram to the first server along with a request for authorizing the transaction and data relating to the user account information piece(s), like e.g. a Primary Account Number (or PAN) or a Dynamic Primary Account Number (or DPAN), as a so-termed “tokenized” PAN. The first server verifies whether the transaction cryptogram is or is not valid. Only if the transaction cryptogram is valid, the first server retrieves, based on the data relating to the user account information piece(s), the user account information piece(s), like e.g. a PAN. The first server may be a Token Service Provider (or TSP) type server).

As per claim 17:
HO discloses wherein the computing device comprises a near-field communication (NFC)-enabled tag ([0089-0091] The NFC chip 161 may be a chip for supporting an NFC communication function; [0107]: a specified NFC signal is received through the NFC chip).

As per claim 18:
HUGOT discloses wherein the processor is further configured to: receive a request, from the first electronic device, to disassociate the security token from the authorized account; and transmit a request, to the TSP, to switch the PAN associated with the security token from the first PAN to the default value ([0106]: The back-end system 100, like e.g. the first server 110, may carry out a de-tokenization based on a received token, according to such an implementation).

As per claim 19:
HO discloses wherein the processor is further configured to: receive, from the TSP, a first message indicating that the PAN associated with the security token has been updated; and transmit, to the first electronic device, a second message indicating that the computing device is enabled for use ([0426; 0443]:  the payment relay module 2741 may perform the payment with the token and when the payment is possible with a PAN, perform the payment with the PAN. [0487]).

As per claim 20:
HO discloses wherein the processor is further configured to, in response to receiving the first message, update a devices database to associate a first status with the computing device (0327: The database manager 2046 may create, search, or modify a database used in at least one application among the applications; 0427).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494